CRAWLEY, Judge,
dissenting.
I conclude that the appeal is untimely; therefore, it should be dismissed. The trial court, on its own motion, entered two judgments to correct errors it had made in its original judgment. These corrected judgments were entered pursuant to Rule 60(a), Ala. R. Civ. P. A corrected judgment entered pursuant to Rule 60(a) relates back to the date of the original judgment and does not extend or renew the running of the time for filing a notice of appeal. Levine v. Malaga Restaurant, Inc., 501 So.2d 1231 (Ala.Civ.App.1987). The notice of appeal was filed several years after the original judgment had been issued and therefore was untimely. Rule 4(a)(1), Ala. R.App. P.